             Case 1:17-cv-03230-CCB Document 95 Filed 09/10/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                NORTHERN DIVISION

SECURITIES AND EXCHANGE                         *
COMMISSION,                                     *
                                                *
        Plaintiff                               *       CASE NO. 1:17-cv-03230-CCB
                                                *
        v.                                      *
                                                *
PHILIP R. JACOBY, JR., et al.,                  *
                                                *
        Defendants                              *
                                                *
                                             *******

       DEFENDANT PHILIP R. JACOBY, JR.’S UNOPPOSED MOTION TO SEAL

        Pursuant to Local Rule 105.11, defendant Phillip R. Jacoby, Jr. respectfully moves the

Court to enter an order permitting him to file under seal his Motion for Leave to Adopt the

Motion to Compel the Production of Documents and Testimony previously filed by defendant

Gregory Law (ECF 90). The reasons are the same as set forth in defendant Law’s motion to seal

(ECF 89). The Court granted that motion and directed that the Motion to Compel and related

documents be filed under seal. Plaintiff Securities and Exchange Commission and defendants

Debrabandere, Law, and Montgomery do not oppose this Motion to Seal.

        A proposed order is attached.




3407113.1                                                                        92699.001
            Case 1:17-cv-03230-CCB Document 95 Filed 09/10/19 Page 2 of 3



                                              Respectfully submitted,

                                              /s/ Stuart A. Berman
                                              Stuart A. Berman #08489
                                              Lerch, Early & Brewer, Chtd.
                                              7600 Wisconsin Avenue
                                              Suite 700
                                              Bethesda, MD 20814
                                              (301) 657-0729
                                              saberman@lerchearly.com
Dated: September 10, 2019                     Counsel for Defendant Philip R. Jacoby, Jr.




                                          2
3407113.1                                                                 92699.001
            Case 1:17-cv-03230-CCB Document 95 Filed 09/10/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2019, this motion and proposed order were served

electronically on counsel of record by the Court’s CM/ECF system.


                                                    /s/ Stuart A. Berman




                                               3
3407113.1                                                                       92699.001
